Citation Nr: 0024753	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  00-06 004	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of perforation of the right tympanic membrane.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


FINDINGS OF FACT

1.  The veteran had active military service from June 1978 to 
June 1981.

2.  On September 1, 2000, prior to the promulgation of a 
decision in the appeal, the Board received from the veteran a 
written request to withdraw his appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  The veteran in this case has 
withdrawn this appeal (by letter dated August 28, 2000 and 
received at the Board on September 1, 2000) and, therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal of the claim of entitlement to a compensable 
rating for residuals of perforation of the right tympanic 
membrane is dismissed.



		
J. F. Gough
	Member, Board of Veterans' Appeals

 



